DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed November 20, 2020.  Claims 1-20 remain pending in the application.  
Claims 2, 5, 7, 10, 15, 17 and 18 are currently amended.  
No claims are canceled.
No claims are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed November 20, 2020, with respect to claims 10-20 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-20 of US Patent No. 10,560,153 B2, has been fully considered. The rejection is withdrawn in view of the amendment filed November 20, 2020.
Applicant’s arguments, see REMARKS, filed November 20, 2020, with respect to claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 10,560,153 B2, has been fully considered. The rejection is withdrawn in view of the Terminal Disclaimer filed November 20, 2020.
Applicant’s arguments, see REMARKS, filed November 20, 2020, with respect to claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Reddy et al. (US 2010/0301991 A1), fails to teach, “wherein the function of angular deviation has a minimum at an angular deviation from the azimuthal angle, and wherein a second electromagnetic wave propagates along the outer surface of the transmission medium in a direction opposite to the first electromagnetic wave; and a second coupler that receives the second electromagnetic wave from the transmission medium for transmission to a receiver, wherein the second coupler is oriented at the angular deviation from the azimuthal angle,” as recited in claims 1, 10, and 18. 
Reddy is an exemplary reference in the relevant field of endeavor.  Reddy discloses an apparatus and method for controlling propagation and/or transmission of electromagnetic radiation in flexible waveguides.  According to an exemplary embodiment of the present disclosure, apparatus and process for providing at least one radiation can be provided. For example, with at least one multi-mode waveguide, it is possible to transmit the radiation(s). In addition, with a shape sensing arrangement, it is possible to dynamically measure a shape of the multi-mode waveguide(s). Further, with a specifically programmed computer arrangement, it is possible to control a light modulator arrangement based on the dynamically-measured shape to cause the radiation(s) transmitted through the multi-mode waveguide(s) to have at least one pattern. However, Reddy “wherein the function of angular deviation has a minimum at an angular deviation from the azimuthal angle, and wherein a second electromagnetic wave propagates along the outer surface of the transmission medium in a direction opposite to the first electromagnetic wave; and a second coupler that receives the second electromagnetic wave from the transmission medium for transmission to a receiver, wherein the second coupler is oriented at the angular deviation from the azimuthal angle,” as recited in claims 1, 10, and 18.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631  

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631